DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 9/28/2022.  Claim 17 is currently amended.  Claims 1-36 are pending review in this action of which claims 1-16 and 32-36 are withdrawn.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 17, and in view of the Tsai reference, have been considered but are moot because the Tsai reference is not being used in the current rejection thereof.
Applicant's arguments with respect to claim 17, and in view of the Zhang and Nakagawa references, have been fully considered but they are not persuasive.  In particular, Applicant argues that Zhang fails to disclose that the anode 302 extends outside of the flexible thin-layer external packaging and is, in contrast, fully contained within the outer package material 310.  However, a new reference, Ruch (US 4,507,367 A), has been provided below to obviate the argued subject matter.  Examiner contends that, because Zhang makes use of lithium as the metal anode of the metal-air battery as a particular embodiment, an ordinary skilled artisan would readily appreciate that a non-reactive metal (e.g., copper) is used by Zhang as the anode current collector.  However, it is well-known in the art that when the metal for the anode is constituted by aluminum, the current collector may merely be an extension of the metal anode that extends to the outside of the packaging material.  See detailed rejection below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-19, 22-24 and 26 are rejected under 35 USC 103 as being unpatentable over Zhang (US 2011/0059355 A1) in view of Ruch (US 4,507,367 A) and Nakagawa (US 2015/0093657 A1).
	Regarding Claim 17, Zhang discloses an aluminum-air battery (metal/air battery 300 including Al/air battery instead of Li/air as illustrated) [pars. 0005,0073,0076,0080-82,0092-0100,0243; Table 1; Figs. 3,5], the battery comprising: 
a hydrophilic and porous electrolyte substrate (i.e., separator 304 made of a porous material including polypropylene membrane which is well-known to be hydrophilic) comprising an upper surface and a lower surface opposite from the upper surface in a vertical direction;
a battery anode 302 disposed directly on the lower surface of the electrolyte substrate and comprising a conductive layer comprising aluminum; 
a battery cathode (air electrode 306) disposed on the upper surface of the electrolyte substrate and comprising an oxygen reduction catalyst layer, wherein the battery cathode is exposed to an outside of the aluminum-air battery (i.e., note that outer package material does not cover the upper portion of battery, forming a window, or otherwise comprises holes 504 to allow oxygen to enter therethrough); 
a cathode current collector 314 in contact with the battery cathode; 
an electrolyte either applied to the electrolyte substrate externally or pre-deposited into the electrolyte substrate (i.e., Zhang discloses the Al/air battery comprises an aqueous electrolyte); and 
a flexible thin-layer of external packaging (outer package material 310,502) disposed above and below, in the vertical direction, the electrolyte substrate and comprising a window exposing the battery cathode to the outside, 
wherein the battery anode is disposed between, in the vertical direction, the lower surface of the electrolyte substrate and a portion of the flexible thin-layer of external packaging, 
wherein the cathode current collector extends, in a lateral direction perpendicular to the vertical direction, of the flexible thin-layer of external packaging, and 
wherein a surface area of the electrolyte, taken in a first plane perpendicular to the vertical direction, is larger than a surface area of the battery anode, taken in a second plate perpendicular to the vertical direction. 
	Zhang fails to disclose: (1) wherein the battery anode extends outside, in a lateral direction perpendicular to the vertical direction, of the flexible thin-layer of external packaging; (2) wherein the electrolyte substrate extends outside, in a third lateral direction perpendicular to the vertical direction, of the flexible thin-layer of external packaging; and (3) wherein the cathode current collector, anode current collector and the electrolyte substrate extend outside the external packaging in a first, second and third lateral directions perpendicular to the vertical direction. 
	Pertaining (1) above, Nakagawa discloses an anode current collector 312 either embedded within the anode or in electrical contact with a surface of the anode [par. 0093].  Nakagawa further discloses that the metal anode in metal/air batteries may include Fe, Zn, Al, Mg, Ca or Li, and, by way of example, discloses that the particular embodiment illustrated in the figures pertains to a lithium/air battery comprising a lithium anode [pars. 0005-6].  Since it is well-known in the art that lithium is highly reactive to moisture in the air, a suitable current collector (e.g., copper) that is not reactive to air is generally employed as a battery terminal [par. 0104].  However, when aluminum is employed as the metal anode in metal/air batteries, a portion of the metal anode itself may be configured to extend outside of the battery pack housing for use as an anode terminal.  For example, Ruch, from the same field of endeavor, discloses an aluminum-air cell comprising an anode 1 which constitutes a consumable aluminum electrode of flat rectangular shape having a lug 13 integrally developed on the anode as a current tap, extending outside of the container 4 [Ruch – C2:L40-45, C3:L4-18; Fig. 1-2].  Note that this is an alternative to forming the metal electrode and the current collector/tap of different materials [Ruch – C2:L40-51].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Ruch to have modified the anode/anode current collector of Nakagawa to be formed integrally of the same material such that battery anode extends outside, in a lateral direction perpendicular to the vertical direction, of the flexible thin-layer of external packaging as a well-known configuration in the art.
	Pertaining (2) above, Nakagawa, from the same field of endeavor, discloses an aluminum-air battery comprising a cathode 12, an anode 11, an electrolyte substrate (separator 13) disposed between the cathode and the anode, a cathode current collector 15, an anode current collector 14, and an external packaging (i.e., in form of vessel 16), wherein an end part of the electrolyte substrate protrudes from the vessel making it possible to separate the spaces for the cathode and the anode and to prevent the reaction product at the anode from moving to the cathode, and thus, extending the life of the battery [Nakagawa – pars. 0042]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Nakagawa to have modified the battery of Zhang, wherein the electrolyte substrate extends outside of the flexible thin-layer of external packaging. 
	Pertaining (3) above, providing the cathode current collector, the anode current collector and the electrolyte substrate to extend respectively in first, second and third lateral directions perpendicular to the vertical direction is a mere rearrangement of parts that that is a mere design choice and that is well-within the purview of an ordinary skilled artisan [MPEP 2144.04(VI)(C)].
	Regarding Claim 18, Zhang discloses wherein the electrolyte substrate includes a hydrophilic cloth (e.g., polypropylene fabric) [par. 0243].
	Regarding Claim 19, Zhang discloses wherein the battery anode is either an aluminum foil disposed onto one surface of the electrolyte substrate or an aluminum thin-layer deposited onto one surface of the electrolyte substrate [Fig. 3] {Note: the instant claim includes product-by-process limitation, “the battery anode is… disposed onto one surface of the electrolyte substrate by taping, pasting sewing or hot-pressing… [or] by physical vapor deposition”, which is not given patentable weight since the prior art discloses the final product including the battery anode disposed in physical and ionic contact with the surface of the electrolyte substrate}.
	Regarding Claim 22, Zhang discloses wherein the oxygen reduction catalyst layer comprises a manganese dioxide [par. 0116].
	Regarding Claim 23, Zhang discloses wherein the battery cathode is disposed directly onto the electrolyte substrate [Fig. 3].
	Regarding Claim 24, Zhang discloses wherein the electrolyte substrate comprises a grip-shaped current collector (metal mesh current collector) (i.e., the cathode current collector is in the form of a mesh, integral with the cathode and in physical contact with the separator) [par. 0064; Figs. 3-4].
	Regarding Claim 26, Zhang discloses wherein the electrolyte is pre-deposited into the electrolyte substrate [pars. 0138-146].
	Claim 20 and 25 is rejected under 35 USC 103 as being unpatentable over Zhang, Ruch and Nakagawa, as applied to claim 17 above, and further in view of Tsai (US 2004-0038120 A1 – see IDS).
	Regarding Claim 20, Zhang discloses, in a separate embodiment, wherein the battery anode is an aluminum foil disposed inside the electrolyte substrate in a manner that the anode is covered, sealed and supported by the electrolyte substrate [Fig. 4], but fails to teach, wherein a first layer of paper pulp is utilized to support the aluminum foil and wherein a second layer of paper pulp is utilized to cover and seal the aluminum foil.  However, Tsai, from the same field of endeavor, discloses an aluminum air battery comprising a paper electrolyte substrate (e.g., separator formed of filter paper) surrounding the anode to cover, seal and support the anode [Tsai – pars. 0028,0035,0048-49].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Tsai to have modified the electrolyte substrate of Zhang to have included paper as a well-known electrolyte substrate material for covering, sealing and supporting the battery anode. {Note: the instant claim includes product-by-process limitation, “wherein the battery anode is an aluminum foil disposed inside the electrolyte substrate during a paper-making process, wherein a first layer of paper pulp is utilized to support the aluminum foil, wherein a second layer of paper pulp is utilized to cover and seal the aluminum foil, wherein the aluminum foil, the first pulp layer, and the second pulp layer are pressed and dried to form an integrated product,” which is not given patentable weight since the prior art discloses the final product including the anode disposed in physical and ionic contact within the electrolyte substrate, the electrolyte substrate being in physical and ionic contact with substantially all of two major surfaces of the anode}.
	Regarding Claim 25, Zhang discloses wherein the electrolyte is an aqueous solution of an alkaline or a salt (inherent for aluminum electrode chemistry) [Table 1], but fails to teach wherein the aqueous solution is provided externally.  However, it is well-known in the art to provide the electrolyte solution to a metal-air battery externally (i.e., by way of pump and suitable plumbing) for electrolyte management [Tsai – pars. 0037,0071; Fig. 8].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Zhang wherein the aqueous solution of the electrolyte is provided externally for better electrolyte management.
	Claims 21 and 27 are rejected under 35 USC 103 as being unpatentable over Zhang, Ruch, Nakagawa, as applied to claim 17 above, and further in view of Bae (US 2010/0203394 A1).
	Regarding Claim 21, Zhang fails to discloses wherein the battery anode is deposited onto the electrolyte substrate using aluminum ink comprising aluminum microparticles, carbon support, polymer  binder and a liquid solvent.  However, Bai, from the same field of endeavor, discloses an anode for an aluminum air battery, wherein the anode is formed as an anode layer using an aluminum ink (slurry)  comprising aluminum as the active material, carbon particles as carbon support and conductive material, a polymer binder and a liquid solvent (inherent as Bae teaches blending all materials to form a  slurry and drying to form the layer) [Bae – pars. 0060-63].  Therefore, before the effective filing date of  the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Bae to have modified the anode of Zhang wherein the battery anode is deposited onto the  electrolyte substrate using aluminum ink comprising aluminum microparticles, carbon support, polymer  binder and a liquid solvent for forming the slurry as well-known constituents for forming an anode layer      for metal-air batteries. {Note: the instant claim includes product-by-process limitation, wherein the     battery anode is deposited onto the electrolyte substrate using a deposition method, “wherein the    deposition method comprises any of dip-coating, spray-coating, screen printing, and inkjet printing; and wherein hot-pressing treatment is adopted after ink deposition to improve the connection among the   aluminum micro-particles,” which is not given patentable weight since the prior art discloses the final  product including the anode disposed in physical and ionic contact within the electrolyte substrate}.
	Regarding Claim 27, Zhang fails to teach wherein a hydrophilic polymer, including polyacrylic  acid or a sodium polyacrylate, is added into the electrolyte to form a gel electrolyte. However, Bae, from  the same field of endeavor, teaches that a separator layer may be a dry separator including a hydrophilic membrane, wherein the hydrophilic membrane includes an ion exchange membrane such as polyacrylic acid in order to provide a solid polymer electrolyte [Bae — pars. 0006-15]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Bae to have further modified the electrolyte of Zhang, wherein a hydrophilic polymer, including polyacrylic acid, is added into the electrolyte to form a gel electrolyte in order to provide a solid polymer electrolyte.
	Claims 28-29 are rejected under 35 USC 103 as being unpatentable over Zhang, Ruch, Nakagawa, as applied to claim 17 above, and further in view of Moos (3,531,327 A1).
	Regarding Claims 28-29, Zhang fails to discloses an aluminum-air battery pack comprising a plurality of aluminum-air batteries, wherein the plurality of batteries are electrically connected and ionically isolated, and wherein the plurality of batteries are stacked vertically. However, providing the aluminum-air battery of Zhang in multiplicity to form an aluminum-air battery pack is a well-known in the art to provide a battery product of a higher capacity. For example, Moos, from the same field of endeavor, discloses an aluminum-air battery pack (battery) comprising a plurality of aluminum-air batteries (cell modules 34), wherein the plurality of batteries are electrically connected (i.e., by parallel interconnection of respective negative and positive leads 36,37 of the plurality of cell modules) and ionically isolated (i.e., by spacers 35), and wherein the plurality of batteries are stacked vertically [Moos –  C2:L49– C3:L14]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Moos to have provided an aluminum-air battery pack comprising a plurality of aluminum-air batteries in order to provide a battery product of high capacity, each battery as described in claim 17,wherein the plurality of batteries are electrically connected and ionically isolated, and wherein the plurality of batteries are stacked vertically.
	Claims 28 and 30-31 are rejected under 35 USC 103 as being unpatentable over Zhang, Ruch, Nakagawa, as applied to claim 17 above, and further in view of Tucholski (US 2006/0216586 A1).
	Regarding Claims 28 and 30, Zhang fails to discloses an aluminum-air battery pack comprising a plurality of aluminum-air batteries, wherein the plurality of batteries are electrically connected and ionically isolated, wherein the plurality of batteries are disposed on the same plane and are adjacent to each other, wherein the electrolyte is provided to the plurality of batteries, wherein the electrolyte provided to a first battery is separated from the electrolyte provide to a second battery by a barrier. However, providing the aluminum-air battery of Zhang in multiplicity to form an aluminum-air battery pack is a well-known in the art to provide a battery product of a higher capacity. For example, Tucholski, from the same field of endeavor, discloses an air battery pack (air cell) comprising a plurality of air batteries (unit cells 200), wherein the plurality of batteries are electrically connected (i.e., by cell contacts 150,140) and ionically isolated (gel electrolytes contained within each unit cell), , wherein the plurality of batteries are disposed on the same plane and are adjacent to each other, wherein the electrolyte is provided to the plurality of batteries, wherein the electrolyte provided to a first battery is separated from the electrolyte provide to a second battery by a barrier (i.e., each unit cell is physically sealed around its perimeter [Tucholski — pars. 0114,0136-139; Fig. 8]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Tucholski to have provided an aluminum-air battery pack comprising a plurality of aluminum-air batteries in order to provide a battery product of high capacity, each battery as described in claim 17, wherein the plurality of batteries are electrically connected and ionically isolated, wherein the plurality of batteries are disposed on the same plane and are adjacent to each other, wherein the electrolyte is provided to the plurality of batteries, wherein the electrolyte provided to a first battery is separated from the electrolyte provide to a second battery by a barrier.
	Regarding Claim 31, modified Zhang teaches wherein the barrier is a notch cut out from the electrolyte substrate (i.e., the cells comprise perforations therebetween which can be used to form a
would roll including integrated cells) [Tucholski — par. 0047].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724